Name: Commission Directive (EU) 2016/2309 of 16 December 2016 adapting for the fourth time the Annexes to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods to scientific and technical progress (Text with EEA relevance )
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  land transport;  maritime and inland waterway transport;  technology and technical regulations
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/48 COMMISSION DIRECTIVE (EU) 2016/2309 of 16 December 2016 adapting for the fourth time the Annexes to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods to scientific and technical progress (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (1), and in particular Article 8(1) thereof, Whereas: (1) Section I.1 of Annex I, Section II.1 of Annex II and Section III.1 of Annex III to Directive 2008/68/EC refer to provisions set out in international agreements on the inland transport of dangerous goods by road, rail and inland waterways as defined in Article 2 of that Directive. (2) The provisions of these international agreements are updated every two years. Consequently, the last amended versions of these agreements shall apply as from 1 January 2017, with a transitional period up to 30 June 2017. (3) Section I.1 of Annex I, Section II.1 of Annex II and Section III.1 of Annex III to Directive 2008/68/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee on the transport of dangerous goods, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 2008/68/EC Directive 2008/68/EC is amended as follows: 1. In Annex I, Section I.1 is replaced by the following: I.1. ADR Annexes A and B to the ADR, as applicable with effect from 1 January 2017, it being understood that contracting party  is replaced by Member State  as appropriate.; 2. In Annex II, Section II.1 is replaced by the following: II.1. RID Annex to the RID, appearing in Appendix C to the COTIF, as applicable with effect from 1 January 2017, it being understood that RID Contracting State  is replaced by Member State  as appropriate.; 3. In Annex III, Section III.1 is replaced by the following: III.1. ADN Annexed Regulations to the ADN, as applicable with effect from 1 January 2017, as well as Articles 3(f), 3(h), 8(1), 8(3) of the ADN, it being understood that contracting party  is replaced by Member State  as appropriate.. Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2017 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 16 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 260, 30.9.2008, p. 13.